NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 20 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

XIAO YAN LIN,                                    No. 10-70094

               Petitioner,                       Agency No. A099-667-853

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Xiao Yan Lin, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

Immigration Judge’s (IJ) decision denying her application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, applying the new standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility finding based on

discrepancies within Lin’s testimony regarding her Chinese passport, which she

failed to explain adequately. See id. at 1047-48 (adverse credibility determination

was reasonable under the REAL ID Act’s “totality of the circumstances” standard).

Substantial evidence also supports the agency’s demeanor-based adverse

credibility determination, where the IJ specifically noted instances in which Lin

refused to answer questions. See id. at 1044-45. In the absence of credible

testimony, Lin’s asylum and withholding or removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Lin’s CAT claim is based on the same testimony the BIA found not

credible, and she points to no other evidence to show it is more likely than not that

she would be tortured if returned to China, her CAT claim also fails. Id. at 1156-

57.

      PETITION FOR REVIEW DENIED.




                                          2                                    10-70094